                  Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 1 of 8




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
   DANIEL KALEBA (CABN 223789)
 5 Assistant United States Attorneys
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7020
 7        FAX: (415) 436-7009
          Colin.Sampson@usdoj.gov
 8

 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         ) CR 18-00172 BLF
14                                                     )
             Plaintiff,                                )
15                                                     ) UNITED STATES’ AMENDED WITNESS LIST
        v.                                             )
16                                                     )
     MICHAEL KAIL,                                     )
17                                                     )
             Defendant.                                )
18                                                     )
                                                       )
19

20           The United States of America (“United States”) hereby submits its list of prospective witnesses

21 that may be called (other than those called solely for impeachment or rebuttal) to testify at trial. The

22 United States reserves its rights, in keeping with the Federal Rules of Criminal Procedure, to expand or

23 modify this list before trial and to call additional witnesses as may be necessary during trial:

24           1.       Michael Kenneth Asher: Mr. Asher is expected to testify about the products and services

25    developed by Platfora, Inc. and his communications with Defendant, including communications and

26    agreements related to services provided by Platfora, Inc., to Netflix, Inc. Mr. Asher is further expected

27    to testify about the circumstances of Defendant’s advisory board role at Platfora, Inc. and shares and

28    other items of value offered by Platfora, Inc. to Defendant.

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                  1
                  Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 2 of 8




 1           2.       Sanjay Beri: Mr. Beri is expected to testify about the products and services developed by

 2    Netskope, Inc. and his communications with Defendant, including communications and agreements

 3    related to services provided by Netskope, Inc., to Netflix, Inc. Mr. Beri is further expected to testify

 4    about the circumstances of Defendant’s advisory board role at Netskope, Inc. and compensation

 5    offered by Netskope, Inc. to Defendant.

 6           3.       Kurt Brown: Mr. Brown is expected to testify about his communications with and

 7    directions from Defendant, his employment duties at Netflix, Inc., and his use of products and services

 8    from Platfora, Inc.

 9           4.       Jagannadha Raju Chekuri: Mr. Chekuri is expected to testify about the products and

10    services developed by Netenrich, Inc. and VistaraIT, LLC. Mr. Chekuri is further expected to testify

11    about communications with Defendant, including communications and agreements related to services

12    and staffing provided by Netenrich, Inc. and VistaraIT, LLC to Netflix, Inc. Mr. Chekuri is further

13    expected to testify about the circumstances of Defendant’s channel partnership agreement with

14    Netenrich, Inc. and VistaraIT, LLC using Unix Mercenary, LLC and payments to Defendant and Unix

15    Mercenary, LLC, Defendant’s advisory board position and stock option awards related to Netenrich,

16    Inc.

17           5.       Rob Fry: Mr. Fry is expected to testify about his communications with and directions

18    from Defendant, his employment duties at Netflix, Inc., and his use of products and services from

19    Netenrich, Inc., VistaraIT, LLC, Netskope, Inc., and Elasticbox, Inc.

20           6.       Amarjit Gill: Mr. Gill is expected to testify about the products and services developed by

21    Maginatics, Inc. and his communications with Defendant, including communications and agreements

22    related to services provided by Maginatics, Inc., to Netflix, Inc. Mr. Gill is further expected to testify

23    about the circumstances of Defendant’s advisory board role at Maginatics, Inc. and shares offered by

24    Maginatics, Inc. to Defendant.

25           7.       Alex Gorbansky: Mr. Gorbansky is expected to testify about the products and services

26    developed by Docurated, Inc. and his communications with Defendant, including communications and

27    agreements related to services provided by Docurated, Inc., to Netflix, Inc. Mr. Gorbansky is further

28    expected to testify about the circumstances of Defendant’s advisory board role at Docurated, Inc. and

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                   2
                  Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 3 of 8




 1    shares and other items of value offered by Docurated, Inc. to Defendant. Mr. Gorbansky is further

 2    expected to testify as a custodian of Docurated, Inc. records.

 3           8.       Gagan Hasteer: Mr. Hasteer is expected to testify about his communications with and

 4    directions from Defendant, his employment duties at Netflix, Inc., and his use of products and services

 5    from Platfora, Inc.

 6           9.       Reed Hastings: Mr. Hastings is expected to testify regarding Netflix, Inc., including

 7    policies governing employees and conflicts of interest. Mr. Hastings is further expected to testify

 8    regarding his management of Defendant and the company’s IT Operations department, including

 9    conversations with Defendant about Netflix policies and culture and potential conflicts of interest.

10           10.      Rhaguvir Kamath: Mr. Kamath is expected to testify about the products and services

11    developed by Netenrich, Inc. and VistaraIT, LLC. Mr. Kamath is further expected to testify about

12    communications with Defendant, including communications and agreements related to services and

13    staffing provided by Netenrich, Inc. and VistaraIT, LLC to Netflix, Inc. Mr. Kamath is further

14    expected to testify about the circumstances of Defendant’s channel partnership agreement with

15    Netenrich, Inc. and VistaraIT, LLC using Unix Mercenary, LLC and payments to Defendant and Unix

16    Mercenary, LLC, Defendant’s advisory board position and stock option awards related to Netenrich,

17    Inc.

18           11.      Carlene Kikugawa, FBI: Financial Analyst Carlene Kikugawa is expected to testify as a

19    summary-expert regarding financial exhibits, including the disposition of proceeds of the fraud

20    scheme, including direct payments from Netenrich, Inc., Vistara IT, LLC, and Netskope, Inc., and

21    proceeds from sales of stock awarded by companies doing business with or seeking to do business

22    with Netflix, Inc.

23           12.      Varma Kunaparaju: Mr. Kunaparaju is expected to testify about the products and services

24    developed by Netenrich, Inc. and VistaraIT, LLC. Mr. Kunaparaju is further expected to testify about

25    communications with Defendant, including communications and agreements related to services and

26    staffing provided by Netenrich, Inc. and VistaraIT, LLC to Netflix, Inc. Mr. Kunaparaju is further

27    expected to testify about the circumstances of Defendant’s channel partnership agreement with

28    Netenrich, Inc. and VistaraIT, LLC using Unix Mercenary, LLC and payments to Defendant and Unix

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                   3
              Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 4 of 8




 1    Mercenary, LLC, Defendant’s advisory board position and stock option awards related to Netenrich,

 2    Inc.

 3           13.   Bruno Kurtic: Mr. Kurtic is expected to testify about the products and services developed

 4    by SumoLogic, Inc. and his communications with Defendant, including communications and

 5    agreements related to services provided by SumoLogic, Inc., to Netflix, Inc. Mr. Kurtic is further

 6    expected to testify about the circumstances of Defendant’s advisory board role at SumoLogic, Inc. and

 7    shares and other items of value offered by SumoLogic, Inc. to Defendant.

 8           14.   Yingkuan Liu: Mr. Liu is expected to testify about his communications with and

 9    directions from Defendant, his employment duties at Netflix, Inc., and his use of products and services

10    from Platfora, Inc.

11           15.   Vance Loiselle: Mr. Loiselle is expected to testify about the products and services

12    developed by SumoLogic, Inc. and his communications with Defendant, including communications

13    and agreements related to services provided by SumoLogic, Inc., to Netflix, Inc. Mr. Loiselle is

14    further expected to testify about the circumstances of Defendant’s advisory board role at SumoLogic,

15    Inc. and shares and other items of value offered by SumoLogic, Inc. to Defendant.

16           16.   Mark Musselman: Mr. Musselman is expected to testify about the products and services

17    developed by SumoLogic, Inc. and his communications with Defendant, including communications

18    and agreements related to services provided by SumoLogic, Inc., to Netflix, Inc. Mr. Musselman is

19    further expected to testify about the circumstances of Defendant’s advisory board role at SumoLogic,

20    Inc. and shares and other items of value offered by SumoLogic, Inc. to Defendant.

21           17.   Katheryn Mendelsohn: Ms. Mendelsohn is expected to testify about the products and

22    services developed by Netenrich, Inc. and VistaraIT, LLC. Ms. Mendelsohn is further expected to

23    testify about communications with Defendant, including communications and agreements related to

24    services and staffing provided by Netenrich, Inc. and VistaraIT, LLC to Netflix, Inc. Ms. Mendelsohn

25    is further expected to testify about the circumstances of Defendant’s channel partnership agreement

26    with Netenrich, Inc. and VistaraIT, LLC using Unix Mercenary, LLC and payments to Defendant and

27    Unix Mercenary, LLC, Defendant’s advisory board position and stock option awards related to

28    Netenrich, Inc.

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                4
             Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 5 of 8




 1         18.     Kevin O’Keefe: Mr. O’Keefe is expected to testify about the products and services

 2    developed by Maginatics, Inc. and his communications with Defendant, including communications

 3    and agreements related to services provided by Maginatics, Inc., to Netflix, Inc. Mr. O’Keefe is

 4    further expected to testify about the circumstances of Defendant’s advisory board role at Maginatics,

 5    Inc. and shares offered by Maginatics, Inc. to Defendant.

 6         19.     Tony Ralph: Mr. Ralph is expected to testify about his communications with and

 7    directions from Defendant, his employment duties at Netflix, Inc., and his use of products and services

 8    from Platfora, Inc.

 9         20.     Guarav Rewari: Mr. Rewari is expected to testify about the products and services

10    developed by Numerify, Inc. and his communications with Defendant, including communications and

11    agreements related to services provided by Numerify, Inc., to Netflix, Inc. Mr. Rewari is further

12    expected to testify about the circumstances of Defendant’s advisory board role at Numerify, Inc. and

13    shares offered by Numerify, Inc. to Defendant.

14         21.     Mike Rossi: Mr. Rossi is expected to testify about the products and services developed by

15    Platfora, Inc. and his communications with Defendant, including communications and agreements

16    related to services provided by Platfora, Inc., to Netflix, Inc. Mr. Rossi is further expected to testify

17    about the circumstances of Defendant’s advisory board role at Platfora, Inc. and shares and other items

18    of value offered by Platfora, Inc. to Defendant.

19         22.     Ashi Sheth: Mr. Sheth is expected to testify about his involvement in Netflix, Inc.’s

20    testing and/or use of services from Sumo logic, Inc., ElasticBox, Inc., Netenrich, Inc., VistaraIT, LLC,

21    Docurated, Inc., Numerify, Inc., and Maginatics, Inc.

22         23.     Bobby Shoker: Mr. Shoker is expected to testify about the products and services

23    developed by Netskope, Inc. and his communications with Defendant, including communications and

24    agreements related to services provided by Netskope, Inc., to Netflix, Inc. Mr. Shoker is further

25    expected to testify about the circumstances of Defendant’s advisory board role at Netskope, Inc. and

26    compensation offered by Netskope, Inc. to Defendant.

27         24.     Frank Slootman. Mr. Slootman is expected to testify about communications with

28    Defendant, including Defendant’s solicitation of warrants from ServiceNow, Inc.

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                  5
              Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 6 of 8




 1           25.   Jessica Socias: Ms. Socias is expected to testify about the products, staffing, and services

 2    developed by Netenrich, Inc. Ms. Socias is further expected to testify about communications with

 3    Defendant, including communications and agreements related to commissions paid to Defendant and

 4    services provided by Netenrich, Inc. and VistaraIT, LLC to Netflix, Inc.

 5           26.   Ashley Sprague: Ms. Sprague is expected to testify about her communications with and

 6    Defendant, her employment duties at Netflix, Inc., Netflix’s employee policies and policies regarding

 7    third-party technology and services, and Netflix’s use of products and services from VistaraIT, LLC,

 8    Netskope, Inc., Sumo Logic, Inc. Docurated, Inc., and Netskope, Inc.

 9           27.   Ravi Srivatsav: Mr. Srivatsav is expected to testify about the products and services

10    developed by Elasticbox, Inc. and his communications with Defendant, including communications and

11    agreements related to services provided by Elasticbox, Inc., to Netflix, Inc. Mr. Srivatsav is further

12    expected to testify about the circumstances of Defendant’s advisory board role at Elasticbox, Inc. and

13    shares and other items of value offered by Elasticbox, Inc. to Defendant.

14           28.   Ankur Srivastava: Mr. Srivastava is expected to testify about the products and services

15    developed by Elasticbox, Inc. and his communications with Defendant, including communications and

16    agreements related to prices and services provided by Elasticbox, Inc., to Netflix, Inc. Mr. Srivastava

17    is further expected to testify about the circumstances of Defendant’s advisory board role at Elasticbox,

18    Inc.

19           29.   Sylvia Sundholm: Ms. Sundholm is expected to testify about her role as a purchasing

20    manager for Netflix, Inc., and contracts with and payments to third party vendors to the IT Operations

21    department. She is further expected to testify regarding communications with Defendant and

22    representatives of vendors to Netflix, and the discovery of conflicts of interest by Defendant.

23           30.   Andy Telles: Mr. Telles is expected to testify about the products and services developed

24    by VistaraIT, LLC. Mr. Telles is further expected to testify about communications with Defendant,

25    including communications and agreements related to services provided by Vistara IT, LLC to Netflix,

26    Inc. Mr. Telles is further expected to testify about communications with other Netflix, Inc. employees

27    regarding Vistara IT, LLC’s business with Netflix.

28           31.   Sabry Tozin: Mr. Tozin is expected to testify about his communications with and

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                 6
             Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 7 of 8




 1    directions from Defendant, his employment duties at Netflix, Inc., and his use of products and services

 2    from VistaraIT, LLC, Netenrich, Inc., Docurated, Inc., and RelateIQ, Inc.

 3         32.     Irene Tserkovny: Ms. Tserkovny is expected to testify about the products and services

 4    developed by Docurated, Inc. and his communications with Defendant, including communications and

 5    agreements related to services provided by Docurated, Inc., to Netflix, Inc. Ms. Tserkovny is further

 6    expected to testify about the circumstances of Defendant’s advisory board role at Docurated, Inc. and

 7    shares and other items of value offered by Docurated, Inc. to Defendant.

 8         33.     Tram Theresa Quinh Thi, also known as Theresa Vu: Ms. Vu is expected to testify about

 9    the products and services developed by Platfora, Inc. and her communications with Defendant,

10    including communications and agreements related to services provided by Platfora, Inc., to Netflix,

11    Inc. Ms. Vu is further expected to testify about the circumstances of Defendant’s advisory board role

12    at Platfora, Inc. and shares and other items of value offered by Platfora, Inc. to Defendant.

13         34.     David Wells: Mr. Wells is expected to testify regarding his management of Defendant at

14    Netflix, Inc., and communications with Defendant about Netflix policies, his 360 reviews and

15    concerns of employees reporting to Defendant. Mr. Wells is further expected to testify regarding his

16    November 2014 meeting with Defendant after Defendant resigned from Netflix.

17         35.     Benjamin Werther: Mr. Werther was deposed in April 2015 and the government intends

18    to introduce his prior testimony about the products and services developed by Platfora, Inc., his

19    communications with Defendant, including communications and agreements related to services

20    provided by Platfora, Inc., to Netflix, Inc. Mr. Werther’s prior testimony is further expected to include

21    authentication of several business records of Platfora, Inc., circumstances of Defendant’s advisory

22    board role at Platfora, Inc., including options and other items of value offered by Platfora, Inc. to

23    Defendant.

24         36.     Allison Wright: Ms. Wright is expected to testify about Netflix, Inc.’s “360” review

25    process and policies regarding conflicts of interest and Defendant’s denial of any kickbacks and other

26    communications with Defendant.

27         37.     Matthew Sager: Mr. Sager will testify regarding the business of First American Title

28    Company and the escrow and sale of 224 Almendra Avenue, Los Gatos, California.

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                  7
             Case 5:18-cr-00172-BLF Document 162 Filed 03/22/21 Page 8 of 8




 1

 2    The following law enforcement witnesses may be called, if necessary:

 3         38.     Jennifer Chelf, FBI: Special Agent Chelf is expected to testify about the search warrant

 4    executed at Defendant’s residence and items found and seized at locations within the residence.

 5         39.     Steve Martins, IRS-CI: Special Agent Martins is expected to testify about the search

 6    warrant executed at Defendant’s residence and items found and seized at locations within the

 7    residence.

 8

 9    The following records custodians may be called, if necessary:

10         40.     A representative or custodian of records of Netflix, Inc.;

11         41.     A representative or custodian of records of OpsRamp, Inc., formerly Netenrich, Inc.;

12         42.     A representative or custodian of records of OpsRamp, Inc., formerly VistaraIT, LLC;

13         43.     A representative or custodian of records of Platfora, Inc.;

14         44.     A representative or custodian of records of Netskope, Inc.;

15         45.     A representative or custodian of records of Dell EMC, formerly Maginatics, Inc.;

16         46.     A representative or custodian of records of SumoLogic, Inc.;

17         47.     A representative or custodian of records of ElasticBox, Inc.;

18         48.     A representative or custodian of records of Charles Schwab;

19

20
     Dated: March 22, 2021.                              STEPHANIE M. HINDS
21                                                       Acting United States Attorney
22
                                                         /s/ Colin Sampson
23                                                       COLIN SAMPSON
                                                         Assistant United States Attorney
24

25

26

27

28

     UNITED STATES’ AMENDED WITNESS LIST,
     CR 18-00172 BLF                                 8
